UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5142


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL TEDDER,

                  Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cr-00331-JFM-3)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


A.D. Martin, LAW OFFICE OF ANTHONY D. MARTIN, Greenbelt,
Maryland, for Appellant. James Thomas Wallner, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant      to    a     plea       agreement,        Michael      Tedder      pled

guilty to conspiracy to distribute and intent to distribute five

kilograms     or    more    of       cocaine,           in   violation      of    21    U.S.C.

§§ 841(a), (b)(1)(A), 846 (2006).                       The district court sentenced

Tedder to 168 months’ imprisonment, after departing from the

applicable sentencing range, plus a five year term of supervised

release.     Tedder’s counsel has filed a brief pursuant to Anders

v.    California,     386       U.S.        738    (1967),          claiming     ineffective

assistance of counsel, but concluding that no meritorious issues

for appeal exist.          Tedder was advised of his right to file a pro

se supplemental brief, but did not do so.

             On direct appeal, a defendant may raise a claim of

ineffective        assistance          of     counsel         “if     and      only     if    it

conclusively appears from the record that his counsel did not

provide effective assistance.”                     United States v. Martinez, 136

F.3d 972, 979 (4th Cir. 1998).                    To prove ineffective assistance,

the   defendant      must       show    two       things:           (1)   “that       counsel’s

representation        fell           below         an        objective        standard        of

reasonableness” and (2) “that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the

proceeding     would        have       been        different.”              Strickland        v.

Washington, 466 U.S. 668, 688, 694 (1984).                           In the context of a

guilty plea, “the defendant must show that there is a reasonable

                                               2
probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”                        Hill

v. Lockhart, 474 U.S. 52, 59 (1985).                 Our review of the record

reveals no conclusive evidence that Tedder’s counsel did not

provide effective assistance.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore   affirm       Tedder’s    conviction      and    sentence.        This

court requires that counsel inform Tedder, in writing, of his

right to petition the Supreme Court of the United States for

further review.         If Tedder requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel   may    move    in   this     court   for   leave      to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Tedder.           We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials   before      the    court     and   argument    would      not   aid   the

decisional process.



                                                                            AFFIRMED




                                          3